The state has filed a motion to dismiss the appeal herein for the reason that no notice of appeal was served upon the county judge or the clerk of the county court as provided by statute. The record before us shows service of such notice upon the county attorney, but does not show such service upon the county judge or the clerk of the county court. The motion to dismiss is therefore sustained. The clerk of this court is ordered to issue a mandate directing the county court of Okfuskee county to enforce its judgment and sentence herein.